 
 
I 
111th CONGRESS 1st Session 
H. R. 4317 
IN THE HOUSE OF REPRESENTATIVES 
 
December 15, 2009 
Mr. Crowley (for himself, Mr. Stark, Mr. Grijalva, and Mr. Quigley) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To support the establishment or expansion and operation of programs using a network of public and private community entities to provide mentoring for children in foster care. 
 
 
1.Short titleThis Act may be cited as the Foster Care Mentoring Act of 2009. 
2.FindingsCongress makes the following findings: 
(1)Research shows that caring adults can make a difference in children’s lives. Forty-five percent of mentored teens are less likely to use drugs. Fifty-nine percent of mentored teens have better academic performance. Seventy-three percent of mentored teens achieve higher goals generally. 
(2)Children that have mentors have better relationships with adults, fewer disciplinary referrals, and more confidence to achieve their goals. 
(3)In 2006, 510,000 children were in foster care. Of those children, 85,671 were between the ages of 10 and 13, and 164,407 were between the ages of 14 and 18. 
(4)States should be encouraged to incorporate mentor programs into the delivery of their foster care services. 
(5)Mentor programs that serve foster children are unique and require additional considerations, including specialized training and support necessary to provide for consistent, long term relationships for children in care. 
(6)Mentor programs are cost-effective approaches to decreasing the occurrence of so many social ills such as teen pregnancy, substance abuse, incarceration, and violence. 
3.Programs for mentoring children in foster careSubpart 2 of part B of title IV of the Social Security Act (42 U.S.C. 629 et seq.) is amended by adding at the end the following: 
 
440.Programs for mentoring children in foster care 
(a)PurposeIt is the purpose of this section to authorize the Secretary to make grants to eligible applicants to support the establishment or expansion and operation of programs using a network of public and private community entities to provide mentoring for children in foster care. 
(b)DefinitionsIn this section: 
(1)Children in foster careThe term children in foster care means children who have been removed from the custody of their biological or adoptive parents by a State child welfare agency. 
(2)MentoringThe term mentoring means a structured, managed program— 
(A)in which children are appropriately matched with screened and trained adult volunteers for one-on-one relationships; 
(B)that involves meetings and activities on a regular basis; and 
(C)that is intended to meet, in part, the child’s need for involvement with a caring and supportive adult who provides a positive role model. 
(3)Political subdivisionThe term political subdivision means a local jurisdiction below the level of the State government, including a county, parish, borough, or city. 
(c)Grant program 
(1)In generalThe Secretary shall carry out a program to award grants to States to support the establishment or expansion and operation of programs using networks of public and private community entities to provide mentoring for children in foster care. 
(2)Grants to political subdivisionsThe Secretary may award a grant under this subsection directly to a political subdivision if the subdivision serves a substantial number of foster care youth (as determined by the Secretary). 
(3)Application requirementsTo be eligible for a grant under paragraph (1), the chief executive officer of the State or political subdivision shall submit to the Secretary an application containing the following: 
(A)Program designA description of the proposed program to be carried out using amounts provided under this grant, including— 
(i)a list of local public and private organizations and entities that will participate in the mentoring network; 
(ii)the name, description, and qualifications of the entity that will coordinate and oversee the activities of the mentoring network; 
(iii)the number of mentor-child matches proposed to be established and maintained annually under the program; 
(iv)such information as the Secretary may require concerning the methods to be used to recruit, screen, support, and oversee individuals participating as mentors, (which methods shall include criminal background checks on the individuals), and to evaluate outcomes for participating children, including information necessary to demonstrate compliance with requirements established by the Secretary for the program; and 
(v)such other information as the Secretary may require. 
(B)TrainingAn assurance that all mentors covered under the program will receive intensive and ongoing training in the following areas: 
(i)Child development, including the importance of bonding. 
(ii)Family dynamics, including the effects of domestic violence. 
(iii)The foster care system and foster care principles and practices. 
(iv)Recognizing and reporting child abuse and neglect. 
(v)Confidentiality requirements for working with children in foster care. 
(vi)Working in coordination with the public school system. 
(vii)Other matters related to working with children in foster care. 
(C)ScreeningAn assurance that all mentors covered under the program are appropriately screened and have demonstrated a willingness to comply with all aspects of the mentor program, including— 
(i)a description of the methods to be used to conduct criminal background checks on all prospective mentors; and 
(ii)a description of the methods to be used to ensure that the mentors are willing and able to serve as a mentor on a long term, consistent basis. 
(D)Educational requirementsAn assurance that all mentors recruited to serve as academic mentors will— 
(i)have a secondary school diploma or its recognized equivalent; and 
(ii)have completed not less than 1 year of study in a program leading to a baccalaureate, graduate, or postgraduate degree. 
(E)Community consultation; coordination with other programsA demonstration that, in developing and implementing the program, the State or political subdivision will, to the extent feasible and appropriate— 
(i)consult with— 
(I)public and private community entities, including religious organizations, and including, as appropriate, Indian tribal organizations and urban Indian organizations; and 
(II)family members of children who may be potential clients of the program; 
(ii)coordinate the program and activities under the program with other Federal, State, and local programs serving children and youth; and 
(iii)consult and coordinate with appropriate Federal, State, and local corrections, workforce development, and substance abuse and mental health agencies. 
(F)Equal access for local service providersAn assurance that public and private entities and community organizations, including religious organizations and Indian organizations, will be eligible to participate on an equal basis. 
(G)Records, reports, and auditsAn agreement that the State or political subdivision will maintain such records, make such reports, and cooperate with such reviews or audits as the Secretary may find necessary for purposes of oversight of project activities and expenditures. 
(H)EvaluationAn agreement that the State or political subdivision will cooperate fully with the Secretary’s ongoing and final evaluation of the program under the plan, by means including providing the Secretary access to the program, the program's staff, program-related records and documents, and each public or private community entity receiving funding under the plan. 
(4)Federal share 
(A)In generalA grant for a program under this subsection shall be available to pay a percentage share of the costs of the program of not more than 75 percent for each year for which the grant is awarded. 
(B)Non-federal shareThe non-Federal share of the cost of projects under this subsection may be in cash or in kind. In determining the amount of the non-Federal share, the Secretary may attribute fair market value to goods, services, and facilities contributed from non-Federal sources. 
(5)Considerations in awarding grantsIn awarding grants under this subsection, the Secretary shall take into consideration— 
(A)the overall qualifications and capacity of the State or political subdivision program and its partners to effectively carry out a mentoring program under this subsection; 
(B)the level and quality of training provided to mentors under the program; 
(C)evidence of coordination of the program with the social services and education programs of the State or political subdivision; 
(D)the ability of the State or political subdivision to provide supervision and support for mentors under the program and the youth served by such mentors; 
(E)evidence of consultation with institutions of higher learning; 
(F)the number of children in foster care served by the State or political subdivision; and 
(G)any other factors that the Secretary determines to be significant with respect to the need for or the potential success of carrying out a mentoring program under this subsection. 
(6)Use of fundsOf the amount awarded to a State or political subdivision under a grant under this subsection, the State or political subdivision shall— 
(A)use not less than 50 percent of the total grant amount for the training and ongoing educational support of mentors; and 
(B)use not more than 10 percent of the total grant amount for administrative purposes. 
(7)Maximum grant amount 
(A)In generalIn awarding grants under this subsection, the Secretary shall consider the number of children served by the jurisdiction and the grant amount relative to the need for services. 
(B)LimitThe amount of a grant awarded to a State or political subdivision under this subsection shall not exceed $600,000. 
(8)Annual reportNot later than 1 year after the date of enactment of the Foster Care Mentoring Act of 2009, and annually thereafter, the Secretary shall prepare and submit to Congress a report that includes the following with respect to the year involved: 
(A)A description of the number of programs receiving grant awards under this subsection. 
(B)A description of the number of mentors who serve in the programs described in subparagraph (A). 
(C)A description of— 
(i)the number of mentored children in foster care who graduate from secondary school; 
(ii)the number of such children who enroll in institutions of higher learning; and 
(iii)the number of such children who are adopted by their mentors. 
(D)Any other information that the Secretary determines to be relevant to the evaluation of the program under this subsection. 
(9)EvaluationNot later than 3 years after the date of enactment of the Foster Care Mentoring Act of 2009, the Secretary shall conduct an evaluation of the effectiveness of programs funded under this section, including a comparison between the rate of drug and alcohol abuse, teenage pregnancy, delinquency, homelessness, and other outcome measures for mentored youth in foster care and non-mentored youth in foster care. 
(10)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection— 
(A)$15,000,000 for each of fiscal years 2010 and 2011; and 
(B)such sums as may be necessary for each succeeding fiscal year. 
(d)National coordination of statewide mentoring partnerships 
(1)In generalThe Secretary may award a competitive grant to an eligible entity to establish a national hotline service or website to provide information to individuals who are interested in becoming mentors to youth in foster care. 
(2)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection— 
(A)$4,000,000 for each of fiscal years 2010 and 2011; and 
(B)such sums as may be necessary for each succeeding fiscal year. 
(e)Loan forgiveness 
(1)DefinitionsIn this subsection: 
(A)Eligible mentorThe term eligible mentor means an individual who has served as a mentor in a mentor program established under subsection (c) for at least 200 hours in a single calendar year. 
(B)Federal student loanThe term Federal student loan means any loan made, insured, or guaranteed under part B, D, or E of title IV of the Higher Education Act of 1965. 
(C)SecretaryThe term Secretary means the Secretary of Education. 
(2)Relief from indebtedness 
(A)In generalThe Secretary shall carry out a program to provide for the discharge or cancellation of the Federal student loan indebtedness of an eligible mentor. 
(B)Method of discharge or cancellationThe amount of a Federal student loan that will be discharged or canceled under the program under subparagraph (A) shall be discharged or canceled as provided for using the method under section 437(a), 455(a)(1), or 464(c)(1)(F) of the Higher Education Act of 1965, as applicable. 
(C)Amount of reliefThe amount of relief to be provided under this subsection with respect to a Federal student loan shall— 
(i)be equal to $2,000 for each 200 hours of service that the eligible mentor serves in a mentor program established under subsection (c) in a calendar year; and 
(ii)not exceed a total of $20,000 for an eligible mentor. 
(3)Facilitation of claimsThe Secretary shall— 
(A)establish procedures for the filing of applications for the discharge or cancellation of loans under this subsection by regulations that shall be prescribed and published within 90 days after the date of enactment of this section and without regard to the requirements of section 553 of title 5, United States Code; and 
(B)take such actions as may be necessary to publicize the availability of the program established under this subsection for eligible mentors. 
(4)FundingAmounts available for the purposes of making payments to lenders in accordance with section 437(a) of the Higher Education Act of 1965 for the discharge of indebtedness of deceased or disabled individuals shall be available for making payments to lenders of loans to eligible mentors, as provided for in this subsection.. 
 
